Exhibit 10.1
[Those portions of this agreement that have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Spheris Inc.’s
application requesting confidential treatment are marked “[***]” herein.]
AGREEMENT FOR
HEALTH INFORMATION PROCESSING SERVICES
THIS AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES (“Agreement”) is made
and entered into as of October 3, 2008 (the “Effective Date”) by and between
Spheris (as defined below) and Client (as defined below) and governs the
provision and receipt of certain health information processing services
described herein.

     
Spheris:
  Client:
 
   
Spheris Operations LLC, a Tennessee Limited Liability Company
  Community Health Systems Professional Services Corporation, on behalf of
itself and the facilities listed on Exhibit E
 
   
Principal Place of Business:
  Principal Place of Business:
 
   
9009 Carothers Parkway, Suite C-3
  4000 Meridian Boulevard
Franklin, Tennessee 37067
  Franklin, Tennessee 37067
 
   
Notice Recipient(s) and Addressee(s):
  Notice Recipient(s) and Addressee(s):
 
   
Legal Department
  Ms. Cheryl Hammen, Vice President
Spheris Operations LLC
  Health Information Management
9009 Carothers Parkway, Suite C-3
  Community Health Systems Professional Services Corporation
Franklin, Tennessee 37067
  4000 Meridian Boulevard
Fax: (615) 261-1790
  Franklin, Tennessee 37067
 
  Fax: (615) 373-0445

This Agreement is comprised of the following documents, each of which is
incorporated herein by this reference:

  1.   This Cover Page; and     2.   The following attached exhibits:

     
Exhibit A:
  Services and Pricing
Exhibit B:
  Turnaround Time; Performance Incentives; Quality
Exhibit C:
  Standard Terms and Conditions
Exhibit D:
  HIPAA Business Associate Addendum
Exhibit E:
  List of Participating Facilities
Exhibit F:
  Conversion Schedule
Exhibit G:
  Facility Acknowledgement
Exhibit H:
  Facility Annual VBC Volume
Exhibit I:
  CHS Implementation Process Overview
Exhibit J:
  Form of Requirements Document — HIM
Exhibit K:
  Form of Requirements Document — Radiology

SERVICES: Spheris will provide to Client certain personnel, equipment and
systems for transcribing Authorized Dictation Recordings into Medical Reports,
as more specifically described in Exhibit A hereto (“Services”) to all Client’s
hospital facilities, whether now owned or later-acquired, which are listed on
Exhibit E, as may be amended (each, a “Facility”). Each such Facility shall
execute a Facility Acknowledgement, a form of which is attached hereto as
Exhibit G. For purposes of this Agreement, “Authorized Dictation Recording”
means a dictation recording created by a Client physician or other authorized
staff providing medical services at the Facilities, and “Medical Report” means a
medical report transcript created by Spheris as a result of submission to
Spheris by Client of an Authorized Dictation Recording.
TERM: The initial term of this Agreement (“Term”) shall be five (5) years,
beginning on the Effective Date hereof and expiring at midnight on the last day
of the month in which the fifth anniversary of the Term occurs. Unless otherwise
terminated in accordance with the terms of this Agreement, the Term will
automatically be extended for additional successive one (1) year periods;
however, during such extensions, either party may terminate this Agreement by
giving at least ninety (90) days prior written notice.
Spheris Operations LLC
Standard Terms & Conditions

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated below, to be effective as of the Effective Date.

                      Spheris Operations LLC   Community Health Systems
Professional Services
Corporation
 
                   
By:  
/s/ Steven E. Simpson   By:   /s/ Kenneth D. Hawkins        
 
                 
Name:  
Steven E. Simpson   Name:   Kenneth D. Hawkins        
Title:
President and CEO   Title: Senior Vice President, Acquisitions & Development    
   
Date:  October 3, 2008
  Date:  October 3, 2008        

Spheris Operations LLC — Confidential

2



--------------------------------------------------------------------------------



 



EXHIBIT A
to
AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES
SERVICES AND PRICING
I. SERVICES
Based on an understanding of Facility’s objectives, financial goals, system and
service needs, Spheris will devise an information processing solution that
provides a framework addressing such needs. The solution shall be embodied in a
written “Requirements Document,” substantially in the form attached hereto as
Exhibit J and/or Exhibit K, to be created and agreed to mutually by Spheris and
Client detailing, among other things, an implementation plan, communications
requirements, project management, production planning, document formatting and
delivery. Spheris is a global company and may utilize any of its resources to
perform the Services hereunder.
Implementation will be in accordance with Exhibit I (CHS Implementation Process
Overview) and Exhibit J (Form of Requirements Document — HIM) and/or Exhibit K
(Form of Requirements Document — Radiology). The Requirements Documents contain
specific information related to workflow, applications, training, support,
setup, voice capture, telecommunications, networking, security, interfaces, and
document delivery.
II. PRICING
Spheris will invoice each Facility for medical transcription services based on
Visual Black Characters. A Visible Black Character is defined as any printed
letter, number, symbol, and/or punctuation mark excluding any/all formatting
(e.g., bold, underline, italics, table structure, formatting codes.). The
parties agree that character counts shall be determined using Spheris’s software
system and shall not be derived from any third party software or interface
system.
Pricing for each Facility shall be based on the annual volume) of Visible Black
Character (“VBC”) as stipulated in Exhibit H as follows:

      Tier   Price [***]   [***] [***]   [***] [***]   [***]

The annual volume of each respective Facility is listed on Exhibit H and fees
for each Facility shall be derived utilizing the volumes set forth therein, and
after receiving twelve (12) months of Service hereunder, shall be reset on the
next anniversary of the Effective Date hereof. For example, if a Facility is
implemented in December of 2008, its volume tier will be reset in October of
2010.
Optional Services:

     
Web Enabled View, Edit and E-Signature
  [***]
 
   
Data Retrieval and EMR Interface
  [***]
 
   
Implementation
  [***]
 
   
Interface Services
  [***]
 
   
Faxing
  [***]
 
   
Professional Services
  [***]

Training. At “go-live,” Spheris shall provide to each Facility twenty-four
(24) hours of on-site training (scheduled across no less than three (3) calendar
days, to be defined in conjunction with the Facility) and unlimited self-paced
interactive online training to relevant users with respect to Spheris equipment.
Additional training is available at a rate of [***] per eight (8) hour day per
trainer, plus expenses. In no event shall Spheris be responsible for training on
non-Spheris equipment (e.g., handheld devices). In the case of [***], training
may include Spheris training of internal Facility trainers.
Conversion Schedule. Within fifteen (15) days of the Effective Date of this
Agreement, Client and Spheris shall mutually agree on a conversion schedule
detailing, among other things, kick-off dates for each facility in a schedule
substantially the form attached hereto as Exhibit F (“Conversion Schedule”). The
parties agree that the Conversion Schedule shall provide for implementation of
all Client facilities within thirty-six (36) months of the Effective Date hereof
and shall consist of [***] going live each month which, in the aggregate,
generate an annual equivalent of [***] “VBCs”. Thereafter, implementation shall
follow the Conversion Schedule and Client and each Facility shall use its
respective best efforts to facilitate Spheris’ implementation of the Services
according to the Conversion Schedule. Notwithstanding the foregoing, the Client
or Spheris, using a reasonableness standard, reserves the right to agree to
amend the Conversion Schedule beyond thirty-six (36) months in the event
adhering to the then-current Conversion Schedule adversely impacts either
Facility operations or Spheris operations.
Implementation. Spheris and each Facility will use their respective reasonable
commercial efforts to implement the Services in accordance with the Requirements
Document. Facility shall provide to Client prior written notice in the event it
requests any modifications to the Requirements Document, which, if approved by
Client, will then be submitted to Spheris. Promptly after receiving such notice,
Spheris shall evaluate Facility’s request and provide to Client a proposal
setting forth the proposed changes and/or development necessary to accommodate
Facility’s requested change, including cost estimates, projected time for
completion and other appropriate terms and conditions. In the event Spheris’
proposal is accepted, the fees and charges for the modifications will be defined
in an amendment to the agreement and Facility shall pay those fees and charges.
Telephone voice capture commands can and will be set up to “mimic” functionality
of existing hardware and/or transcription vendors when requested.
Spheris Operations LLC — Confidential

A-1



--------------------------------------------------------------------------------



 



Billing. Spheris shall submit invoices monthly to each Facility for work
transcribed from the first of each month through the end of the month. The
invoice will contain the following information: number of reports and VBCs by
work type or provider, billing rate, applicable taxes and grand total. Each
invoice shall be payable within thirty (30) days of invoice date. Spheris will
charge interest of [***] per month for invoices not paid within sixty (60) days
of invoice due date. The parties agree that withholding such payments is not a
remedy for disputes relating to this Agreement. Spheris shall notify Client in
the event a Facility has not timely paid its invoices and Client shall use its
best efforts to resolve the payment issue. Spheris reserves the right to suspend
the Services at any time if past due invoices are not paid within fifteen (15)
days following notice by Spheris of such past due amounts, and all costs of
collection, including reasonable attorneys’ fees shall be paid by Facility.
Facility shall have forty-five (45) days following its receipt of an invoice to
dispute such invoice and may request copies of such records as are reasonably
necessary to examine Spheris’ computation of the amount shown on such invoice.
In the event Spheris does not receive written notice of dispute within such
forty-five (45) day period, Spheris’ calculation of the invoiced amount shall be
deemed correct and acceptable to Facility for all purposes.
Spheris Operations LLC — Confidential

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
to
AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES
TURNAROUND TIME; PERFORMANCE INCENTIVES; QUALITY
Spheris shall transcribe Medical Reports meeting the following Turnaround Times.
Turnaround times shall be performed and adhered to twenty-four hours a day,
seven days a week, 365 (or 366) days per year.

          Contract Turnaround Time             Work Type   with Continuous
Electronic ADT
 
   
STATS*
  [***]
History & Physical
  [***]
Discharge Summary
  [***]
Operative/Procedure Notes
  [***]
Radiology/Medical Imaging Reports
  [***]
Consultation Reports
  [***]
Emergency Department
  [***]
Progress Notes
  [***]
Other
  [***]

“Turnaround Time” is defined as the average time, computed on a monthly basis,
from the time an Authorized Dictation Recording is forwarded to Spheris by a
Facility and the time the Medical Report for such Authorized Dictation Recording
is made electronically available to the given Facility; provided, however, that
any Authorized Dictation Recording submitted by a Facility to Spheris containing
information or data that is incomplete, inaudible or otherwise impaired shall
not be subject to the standards set forth in this Exhibit B.
The Turnaround Time requirements set forth above shall not be applicable:

  a)   Except for STAT work type, for a period of two (2) full calendar months
following the Start-up Date of each new Facility as well as any new work types
or changes to turnaround times for current work types to allow for appropriate
ramp-up of Services, except for Facilities with [***], which TATs shall apply
three (3) full calendar months after Start-up Date;     b)   For Facilities with
[***], during invoice periods in which the number of lines transcribed exceeds
by more than fifteen percent (15%) the average volume during the preceding three
(3) months (TAT will apply to those reports up to 15% beyond the average for the
preceding three (3) months);     c)   During unscheduled Facility downtime;    
d)   For a physician during any month in which the physician’s compliance with
demographic information entry requirements falls below ninety percent (90%); or
    e)   In the event of noncompliance by a Facility with any material terms of
this Agreement or the actions of any third party with whom Facility has a
relationship which negatively impacts the Services through no fault of Spheris.

      *   Medical Reports for which there exists a critical need (“STAT
Reports”) shall be transcribed, labeled “STAT” and transmitted to Facility in
the Turnaround Time set forth above. For invoice periods in which the volume of
STAT Reports exceeds [***] of the total volume of Medical Reports for a given
Facility, Spheris shall assess a fee premium to the Facility of [***] of the
amount invoiced for STAT Reports for the period in which such STAT Report volume
is exceeded.

Turnaround Time Performance Penalties
Turnaround time penalties shall be determined separately for each Facility.
Spheris shall credit a Facility’s invoice for non-compliance with contracted
turnaround times as set forth in the table below. Turnaround time shall be
calculated as the average turnaround time divided by the average contract
turnaround time for all Medical Reports with the same contracted turnaround time
during the invoice period. (For example, “History and Physical” and “Emergency
Department” shall be combined to determine the average turnaround time.) This
calculation shall accompany each invoice sent to Facility and non-compliance
shall be credited to that specific invoice as set forth below.

      Percent Hours Outside     Contracted Turnaround Time   Credit
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]

Spheris Operations LLC — Confidential

B-1



--------------------------------------------------------------------------------



 



Turnaround credits shall not be assessed where Turnaround Times requirements
described above are not applicable.
Quality
Sixty (60) days after a given Facility goes live, Spheris will maintain an
average accuracy score of [***] at each Facility, as defined in the Spheris
Quality Program. Spheris will conduct random audits that will be conducted
utilizing Spheris auditing and reporting methodologies. The Spheris Quality
Program for Facilities covered under this Agreement will not be modified without
the prior approval of the Client. [***] of monthly volume, on a post-delivery
basis, shall be audited.
The quality measurement process will utilize the following hierarchy of error
determination: (i) account specific instructions; (ii) Spheris error definitions
policy; and (iii) Spheris transcription standards.
Spheris will make a reasonable best effort to associate customer-provided
patient identifying data with available ADT at the time of transcription.
Blanks: There may be times when it is necessary for a transcriptionist to leave
a blank in the Medical Report. For this reason, Spheris will not be assessed
error points for blanks as outlined in the Spheris Quality Program. Spheris
agrees to work in partnership with Facility to minimize blanks and agrees to
address opportunities for improvement regarding equipment, transcriptionist
error, author education, etc. Special processes shall be developed for Medical
Reports containing greater than [***].
Spheris aligns its processes, technology, people and policies to support its
efforts to continually improve. Therefore, Spheris will, in collaboration with
Facility, develop a written plan that includes a timeline for problem
resolution, responsible parties and action steps to resolve impacted service
levels as part of the continuous quality improvement program.
Reporting
Spheris shall submit to Client a monthly report containing performance metrics
by the 15th day following the end of each month, the format and content of which
shall be mutually agreed upon by the parties.
Remediation
In the event Spheris fails to meet the performance metrics defined in this
Exhibit B for thirty (30) days, Facility shall send to Spheris written notice of
such failure. Upon receipt of such notice, Spheris shall promptly investigate
the cause of the failure and will provide to Facility, within fifteen (15) days,
a plan to resolve such non-compliance (“Remediation Plan”). If within twenty-one
(21) days of presenting a Remediation Plan to Facility (“Remediation Period”),
Spheris is unable to remedy the performance issues, which performance issues are
through no fault of Facility, such Facility may be excluded by Client from
participating under this Agreement and will be added back to the Conversion
Schedule and shall be re-implemented at a later time. Facilities excluded under
this Remediation Section shall not count towards [***].
Spheris Operations LLC — Confidential

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
to
AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES
STANDARD TERMS AND CONDITIONS
1. System
1.1 Modification. Spheris may, from time to time, in its sole discretion,
without liability to Client or Facility, revise, modify, update or replace any
software or other applications (“Systems”) made available by Spheris under this
Agreement; provided the Services are not adversely affected in any material
manner and Spheris notifies relevant Facility of any such change as soon as
practicable. Spheris shall furnish Facility with reasonably necessary
information in connection therewith to allow implementation and testing prior to
the effective date of such event and, if appropriate, Facility hereby agrees to
cooperate in a reasonable manner to incorporate such changes.
1.2 Connectivity. Spheris shall provide toll free connection from Facility to
Spheris for creation of voice files. Client and/or Facility is responsible for
its own PBX and ensuring it has sufficient outbound lines to accommodate its
volume of voice dictation. Client and/or Facility shall be responsible for all
expenses incurred in connection with the installation and maintenance of any
cabling, networking, PC workstations, printers and any other support
infrastructure as may be described it he Requirements Document.
2. TERMINATION.
2.1. Termination. This Agreement shall continue in full force and effect for the
Term unless terminated upon the earliest to occur of any of the following
events:
2.1.1. by Client thirty (30) days following the date Client gives Spheris
written notification of termination for Cause. For purposes of this paragraph,
“Cause” shall mean: (a) fraud in connection with the performance of this
Agreement by Spheris; or (b) greater than [***] of the Participating Facilities
exclude themselves from participation under this Agreement after following the
procedures in Exhibit B, Remediation, due to Spheris’ failure to perform;
2.1.2. by Facility immediately upon material breach by Spheris of the HIPAA
Business Associate Addendum attached hereto as Exhibit D (the “HIPAA Addendum”)
or the confidentiality provisions in Section 3;
2.1.3. by Spheris with respect to a Facility for delay in payment by such
Facility of any invoice in excess of forty-five (45) days after the due date
thereof, such termination being effective thirty (30) days from Facility’s
receipt of such termination notice, provided, however, that in order to
effectuate such termination Spheris must have provided written notice of
Spheris’ intent to terminate to Client at least thirty (30) days prior to the
intended termination date; or
2.1.4. by Spheris thirty (30) days following the date Spheris gives Client
written notification of termination for Cause. For purposes of this paragraph,
“Cause” shall mean: (a) fraud in connection with the performance of this
Agreement by Client; (b) breach of the confidentiality provisions in Section 3;
or (c) action taken by Client which materially impairs the ability of Spheris to
perform its obligations hereunder;
2.1.5. by either party if the other party: (a) commences, or has commenced,
proceedings under any bankruptcy law, unless within one hundred and twenty
(120) days after commencement of bankruptcy proceedings, this Agreement is
affirmed by either party in the bankruptcy proceeding (together with providing
such assurances to the other party of its ability to perform this Agreement as
may be required by the US Bankruptcy Code or the bankruptcy court); (b) if
involuntary proceeding against either party commences, or has commenced, under
any bankruptcy insolvency or debtor’s relief law, unless such proceeding is
dismissed within sixty (60) days after such commencement; (c) either party
commences, or has commenced, proceedings under any insolvency or debtor’s relief
law or undergoes an assignment for the benefit of creditors; or (d) either party
is liquidated or dissolved; and/or (e) either party ceases to provide, in all
material respects, all or substantially all of the terms of the Agreement
(individually a “Terminating Event”, and collectively, the “Terminating
Events”). The parties acknowledge and agree that the occurrence of a Terminating
Event is cause for termination of any statutory or judicial stay of a party’s
right to terminate this Agreement.
2.2. Effect of Termination. Except as otherwise provided herein, termination of
this Agreement shall terminate all obligations of Spheris hereunder, except for
transcription of Authorized Dictation Recordings received as of the effective
date of such termination and delivery/transmission of Medical Reports and other
reports related to such Authorized Dictation Recordings which are in process.
Termination of this Agreement shall not nullify Client’s obligation to pay any
charges for Services performed by Spheris prior to the termination of Services.
Sections 2.2, 3, 4, 5, 6 and 7 shall survive termination of this Agreement.
3. PROPRIETARY RIGHTS AND CONFIDENTIALITY.
3.1. Proprietary Rights Client and Facility acknowledge and agree that the
Services, Equipment, Systems and all intellectual property rights (including
without limitation, interfaces, templates, copyright, patent, trade secrets,
confidential information rights, know-how and moral rights) derived or devolving
from the Equipment or Systems or the performance of the Services and all
information regarding the foregoing and all copies of the foregoing, regardless
of by whom prepared, are owned by Spheris or its licensors and are valuable,
special and unique assets of Spheris’ business. Client and Facility further
expressly acknowledge and agree that the foregoing are the confidential property
and trade secrets of Spheris or its licensors and “Confidential Information”
subject to Section 3.2 of this Agreement. All proprietary rights in and to the
foregoing shall remain exclusivity vested in Spheris. Neither Client nor
Facility shall attempt to reverse engineer, disassemble or create derivative
works based on any portion of the Systems or Equipment. The breach or threatened
breach by Client or a Facility of any provision of this Section 3 will result in
immediate termination of all Client and/or Facility’s rights hereunder, and
Spheris shall be entitled to an injunction restraining such breach without
limiting Spheris’s other remedies for such breach or threatened breach, without
the necessity of posting bond or showing the value of the trade secret.
3.2. Confidentiality. Each party shall retain in confidence and not use or
disclose to any other person, the terms of this Agreement (including but not
limited to the pricing of fees and payments provided for in this Agreement), and
any and all confidential or proprietary information and materials of the other
party (“Confidential Information”); provided, however, Confidential Information
shall not include information which (a) is or becomes generally available to the
public other than as a result of a wrongful disclosure by the recipient, (b) was
independently developed by the recipient, or (c) was disclosed by another entity
without restriction. Confidential Information shall be protected by each party
in a commercially reasonable manner, including without limitation protection
from unauthorized use by agents and independent contractors of Client (such as
medical transcription personnel and employees), which shall be no less
protective than the standard of care which such party then uses to protect its
own similar Confidential Information, but in no event shall such standard be
less than is reasonably adequate to protect such Confidential Information. This
provision shall survive the termination or expiration of this Agreement.
3.3. HealthCare Privacy Obligations. Spheris and its personnel shall comply with
all applicable federal and state laws concerning the confidentiality and
security of health-related information, including, without limitation, the terms
set forth in the HIPAA Addendum.
Spheris Operations LLC — Confidential

C-1



--------------------------------------------------------------------------------



 



4. NON-SOLICITATION OF PERSONNEL; EXCLUSIVITY.
4.1. Non-Solicitation. Client and Facility agree that, during the Term and for a
one (1) year period following expiration or termination of this Agreement for
any reason, it will not, directly or indirectly, either in its own capacity or
as an agent of another person, or in any other capacity whatsoever, contact,
solicit, attempt to solicit, engage, hire or employ any individual that was
employed by Spheris at any time during the one (1) year period prior to the
effective date of termination of this Agreement.
Spheris shall make an offer of employment to all transcriptionists currently
employed by a Facility converting from in-house transcription or from a blend of
outsourced and in-house transcription to Spheris. Notwithstanding the foregoing,
CHS and/or Facility reserves the right to re-hire any MT who, during the
duration of this Agreement, is hired by Spheris.
4.2. Exclusivity; Limitation of Use.
4.2.1. Client and each Facility agree to use Spheris as its exclusive provider
for outsourcing of medical transcription services and Client agrees to not enter
into any similar corporate level agreement during the Term of this Agreement.
4.2.2. [***].
4.2.3. Client and Facility agree that a Facility shall not employ or engage any
third party to perform transcription services on Spheris’ proprietary
transcription platform (or otherwise permit access to any of the Services
hereunder) if such employee or transcriptionist reasonably could be deemed a
competitor of Spheris or its licensors.
5. ACCESS TO BOOKS AND RECORDS. If this Agreement is one to which 42 C.F.R.
Subpart D, sections 420.300—304 applies, Spheris shall, upon written request and
until the expiration of four (4) years after the Services are furnished, make
available to the Secretary of the Department of Health and Human Services,
Comptroller General of the United States, and their duly authorized
representatives books, documents and records necessary to verify the nature and
extent of the cost of providing the Services. If any subcontract entered into by
Spheris is subject to 42 C.F.R. Subpart D, sections 420.300-304, such
subcontract shall contain a clause to the same effect as this Section 5.
6. LIMITATIONS OF LIABILITY; REMEDIAL ACTION.
6.1. DISCLAIMER; LIMITATIONS OF LIABILITY. EXCEPT AS EXPRESSLY SET FORTH HEREIN
SPHERIS AND ITS LICENSORS HEREBY DISCLAIM ALL REPRESENTATIONS AND WARRANTIES,
INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE, AND
NONINFRINGEMENT WITH RESPECT TO THE EQUIPMENT AND SERVICES PROVIDED UNDER THIS
AGREEMENT. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR INCIDENTAL,
CONSEQUENTIAL, INDIRECT, PUNITIVE, EXPECTATION, OR SPECIAL DAMAGES EVEN IF
SPHERIS OR ITS LICENSORS HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
SPHERIS’ AND ITS LICENSORS AGGREGATE LIABILITY TO CLIENT AND/OR ANY FACILITY
UNDER THIS AGREEMENT AND WITH RESPECT TO SERVICES FURNISHED HEREUNDER (WHETHER
UNDER CONTRACT, TORT OR ANY OTHER THEORY OF LAW OR EQUITY) SHALL NOT EXCEED,
UNDER ANY CIRCUMSTANCES, ONE MILLION DOLLARS ($1,000,000) PER OCCURRENCE/FIVE
MILLION DOLLARS ($5,000,000) AGGREGATE INSURANCE COVERAGE. CLIENT AND FACILITY
ACKNOWLEDGE THAT SPHERIS’ OBLIGATIONS UNDER THIS AGREEMENT ARE FOR THE BENEFIT
OF CLIENT AND ITS FACILITIES ONLY. THIS LIMITATION OF LIABILITY IS INTENDED TO
APPLY WITHOUT REGARD TO WHETHER OTHER PROVISIONS OF THIS AGREEMENT HAVE BEEN
BREACHED OR HAVE PROVEN INEFFECTIVE. THE FOREGOING LIMITATION OF LIABILITY
REPRESENTS THE ALLOCATION OF RISK OF FAILURE BETWEEN THE PARTIES AS REFLECTED IN
THE PRICING HEREUNDER AND IS AN ESSENTIAL ELEMENT OF THE BASIS OF THE BARGAIN
BETWEEN THE PARTIES.
6.2. Remedial Action. Client, Facility and Spheris agree that each Facility is
solely responsible for ensuring the accuracy of the final Medical Report. In no
event shall Spheris have any liability resulting from: (a) the content of any
Medical Report or other report transcribed by Spheris; or (b) malpractice claims
against Client’s or a Facility’s physicians. In the event Spheris fails to
transcribe an Authorized Dictation Recording in accordance with the terms of
this Agreement and such failure results in damage to Client or a Facility, then
Spheris’ and its licensors sole obligation and liability to such Client or
Facility for such event (subject to reasonable mitigation by Client and/or
Facility) shall be limited to Spheris retranscribing and/or retransmitting the
Medical Report relating to such Authorized Dictation Recording and/or waiving
the fee associated with such Medical Report. Any claim against Spheris or its
licensors by Client and/or Facility that Client and/or Facility has knowledge of
must be asserted in writing within sixty (60) days after the transmission of
inaccurate information on which the claim is based. Client and/or Facility
hereby agrees to promptly supply to Spheris documentation reasonably requested
by Spheris to support any claim of Client. THE FOREGOING STATES THE ENTIRE
LIABILITY OF SPHERIS AND ITS LICENSORS WITH RESPECT TO CLAIMS THAT INFORMATION
WAS NOT TRANSMITTED OR WAS TRANSMITTED INACCURATELY BY SPHERIS AND ITS
LICENSORS, AND SUCH LIABILITY IS FURTHER LIMITED BY THE LIMITATIONS OF LIABILITY
APPEARING IN SECTION 6.1 ABOVE.
6.3. HIPAA Indemnification. Spheris shall indemnify and hold Client and its
indemnitees harmless from any claim by a third party and, at its own expense,
shall defend any action brought or threatened against Client to the extent that
such claim arises from any breach the HIPAA Addendum, by Spheris or its
employees, directors, officers, subcontractors or agents.
7. GENERAL.
7.1. Insurance. During the term of this Agreement, Spheris agrees to carry and
maintain levels of insurance with such minimum amounts as follows:

  •   Worker’s Compensation insurance in accordance with statutory limits;     •
  Errors and Omissions Insurance for at least Two Million Dollars ($2,000,000)
per occurrence/Ten Million Dollars ($10,000,000) aggregate; and     •  
Occurrence type Commercial General Liability Insurance including but not limited
to, blanket contractual liability coverage for bodily injury including death,
personal injury and property damage with limits of not less than Two Million
Dollars ($2,000,000) combined single limit per occurrence.

Spheris agrees to provide to Client certificates of insurance showing the
required policies and limits within thirty (30) days of Client’s reasonable
request.
7.2. [***]
7.3. Notice of Acquisition or Sale of Facilities. Client shall give Spheris
written notice as soon as practicable prior to either an acquisition or sale of
a Facility. Upon receipt of such notice, the parties shall work together to
mutually agree on either a conversion schedule or a separation schedule, as the
case may be.
7.4. Counterparts; Entire Agreement; Amendments. This Agreement may be executed
in any number of counterparts and each counterpart, whether by original
signature, copy or facsimile signature, is intended to have the same effect as
an original. This Agreement constitutes the only agreement of the parties hereto
with respect to the matters covered by this Agreement, and fully and finally
sets forth the rights, duties and obligations of each to the other as of its
date. Any prior agreements, promises, negotiations or representations, either
written or oral, not set forth in this Agreement, including the Pilot Agreement
for Health Information Processing by and between Client and Spheris dated
April 30, 2008, are of no force and effect. In the event of a conflict between
these Standard Terms and any addendum or Requirements Document, these Standard
Terms shall govern unless the provisions of these Standard Terms explicitly
state the Parties’ intention that the particular relevant portion of the
Addendum should supersede these Standard Terms. Unless otherwise provided, this
Agreement may be amended or modified only upon the written mutual consent of the
parties hereto. The parties acknowledge that the covenants set forth in this
Agreement are intended solely for the benefit of the parties, their successors
and permitted assigns. Nothing herein, whether express or implied, shall confer
upon any person or entity, other than the parties, their successors and
permitted assigns,
Spheris Operations LLC — Confidential

C-2



--------------------------------------------------------------------------------



 



any legal or equitable right whatsoever to enforce any provision of this
Agreement.
7.5. Governing Law; Jurisdiction. This Agreement and any dispute, controversy or
claim arising out of or relating to this Agreement or a breach hereof, shall be
governed by, and construed in accordance with, the laws of the State of
Tennessee. Each party agrees to the exclusive jurisdiction of the state courts
sitting in Williamson County Tennessee for the resolution of any disputes
arising from or related to this Agreement.
7.6. Waiver. Should either party hereto in any one or more instances fail to
require the strict performance of any of the terms, covenants or conditions of
this Agreement, such failure shall not be construed as a waiver or
relinquishment of future performance of any such term, covenant or condition by
the other party hereto, but the obligation of such party with respect to such
future performance shall continue in full force and effect in accordance with
the terms of this Agreement.
7.7. Assignment. This Agreement will not be assignable by either party hereto
without the prior written consent of the other party. Notwithstanding the
foregoing, either party may assign this Agreement to a wholly owned affiliate
or, in the event of merger, acquisition or other corporate reorganization to its
successor-in-interest.
7.8. Acts Beyond Control. Neither party will be responsible for delays or
failures in performance resulting from acts or events beyond its control,
including but not limited to, acts of nature, governmental actions, fire, labor
difficulties or shortages, civil disturbances, terrorism, transportation
problems, interruptions of power, natural disasters, telecommunications
failures, the failure of any third-party equipment or services, or other causes
beyond the reasonable control of Spheris.
7.9. Independent Relationship. The parties hereto are independent entities.
Neither party nor any of their respective officers, directors or employees shall
be construed to be the agent, employee or representative of the other. Nothing
herein shall be construed to create any rights or remedies in any third parties.
Spheris Operations LLC — Confidential

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
to
AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES
HIPAA BUSINESS ASSOCIATE ADDENDUM
     This Business Associate Addendum (the “Addendum”) is made as of the 3rd day
of October, 2008 (the “Effective Date”), by and between Business Associate and
Covered Entity (collectively the “Parties”) to comply with privacy standards
adopted by the U.S. Department of Health and Human Services as they may be
amended from time to time, 45 C.F.R. parts 160 and 164, subparts A and E (“the
Privacy Rule”) and security standards adopted by the U.S. Department of Health
and Human Services as they may be amended from time to time, 45 C.F.R. parts
160, 162 and 164, subpart C (“the Security Rule”) and any applicable state
confidentiality laws.
RECITALS
WHEREAS, Business Associate provides transcription services (“Services”) to or
on behalf of Covered Entity;
WHEREAS, Covered Entity and Business Associate entered into an Agreement dated
October 3, 2008, (the “Agreement”);
WHEREAS, in connection with these services, Covered Entity discloses to Business
Associate certain protected health information that is subject to protection
under the Privacy Rule; and
WHEREAS, the Privacy Rule requires that Covered Entity receive adequate
assurances that Business Associate will comply with certain obligations with
respect to the PHI received in the course of providing services to or on behalf
of Covered Entity.
NOW THEREFORE, in consideration of the mutual promises and covenants herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

A.   Definitions. Terms used herein, but not otherwise defined, shall have
meaning ascribed by the Privacy Rule and the Security Rule.

  1.   Business Associate. “Business Associate” shall mean Spheris Operations,
LLC.     2.   Covered Entity. “Covered Entity” shall mean Community Health
Systems.     3.   Designated Record Set. “Designated Record Set” shall mean a
group of records maintained by or for a Covered Entity that is: (i) the medical
records and billing records about Individuals maintained by or for a covered
health care provider; (ii) the enrollment, payment, claims adjudication, and
case or medical management record systems maintained by or for a health plan; or
(iii) used, in whole or in part, by or for the covered entity to make decisions
about Individuals. For purposes of this definition, the term “record” means any
item, collection, or grouping of information that includes protected health
information and is maintained, collected, used, or disseminated by or for a
covered entity.     4.   HIPAA Rules. The Privacy Rule and the Security Rule are
referred to collectively herein as “HIPAA Rules.”     5.   Individual.
“Individual” shall mean the person who is the subject of the protected health
information.     6.   Protected Health Information (“PHI”). “Protected Health
Information” or PHI shall mean individually identifiable health information that
is created or received by Business Associate for or from Covered Entity or on
behalf of Covered Entity.     7.   Required by Law. “Required by Law” shall mean
a mandate contained in law that compels a use or disclosure of PHI.     8.  
Secretary. “Secretary” shall mean the Secretary of the Department of Health and
Human Services or his or her Designee.

B.   Purposes for which PHI May Be Disclosed to Business Associate. In
connection with the services provided by Business Associate to or on behalf of
Covered Entity described in this Addendum, Covered Entity may disclose PHI to
Business Associate for the purposes of Business Associate performing Services
pursuant to the Agreement.   C.   Obligations of Covered Entity. If Covered
Entity shall:

  1.   provide Business Associate a copy of its Notice of Privacy Practices
(“Notice”) produced by Covered Entity in accordance with 45 C.F.R. 164.520 as
well as any changes to such Notice and shall ensure that any Covered Entity
Notice or other policies of privacy practices do not conflict with or limit the
ability of Business Associate to perform the Services;     2.   only transmit
PHI to Business Associate for which it has all consents and authorizations
necessary to permit such disclosure and to permit Business Associate to perform
the Services, and shall promptly provide Business Associate with any changes in,
or revocation of, authorizations by Individuals relating to the use and/or
disclosure of PHI, if such changes affect Business Associate’s permitted or
required uses and/or disclosures;     3.   notify Business Associate of any
restriction to the use and/or disclosure of PHI to which Covered Entity has
agreed in accordance with 45 C.F.R. 164.522;     4.   notify Business Associate
of any amendment to PHI to which Covered Entity has agreed that affects a
Designated Record Set maintained by Business Associate; and

 



--------------------------------------------------------------------------------



 



  5.   If Business Associate maintains a Designated Record Set, provide Business
Associate with a copy of its policies and procedures related to an Individual’s
right to: access PHI; request an amendment to PHI; request confidential
communications of PHI; or request an accounting of disclosures of PHI.

D.   Obligations of Business Associate. Business Associate agrees to comply with
applicable federal and state confidentiality and security laws, specifically the
provisions of the Privacy Rule applicable to business associates (as defined by
the Privacy Rule), including:

  1.   Use and Disclosure of PHI. Except as otherwise permitted by this Addendum
or applicable law, Business Associate shall not use or disclose PHI except as
necessary to provide Services pursuant to the Agreement to or on behalf of
Covered Entity, and shall not use or disclose PHI that would violate the HIPAA
Rules if used or disclosed by Covered Entity. Provided, however, Business
Associate may use and disclose PHI as necessary for the proper management and
administration of Business Associate, or to carry out its legal
responsibilities. Business Associate shall in such cases:

  (a)   provide information to members of its workforce using or disclosing PHI
regarding the confidentiality requirements of the Privacy Rule and this
Addendum;     (b)   obtain reasonable assurances from the person or entity to
whom the PHI is disclosed that: (a) the PHI will be held confidential and
further used and disclosed only as Required by Law or for the purpose for which
it was disclosed to the person or entity; and (b) the person or entity will
notify Business Associate of any instances of which it is aware in which
confidentiality of the PHI has been breached; and     (c)   agree to notify the
designated Privacy Officer of Covered Entity of any instances of which it is
aware in which the PHI is used or disclosed for a purpose that is not otherwise
provided for in this Addendum or for a purpose not expressly permitted by the
HIPAA Rules.

  2.   Data Aggregation. In the event that Business Associate works for more
than one Covered Entity, Business Associate is permitted to use and disclose PHI
for data aggregation purposes, however, only in order to analyze data for
permitted health care operations, and only to the extent that such use is
permitted under the Privacy Rule.     3.   De-identified Information. Business
Associate may use and disclose de-identified health information if the
de-identification is in compliance with 45 C.F.R. §164.502(d), and the
de-identified health information meets the standard and implementation
specifications for de-identification under 45 C.F.R. §164.514(a) and (b).     4.
  Safeguards. Business Associate shall maintain appropriate safeguards to ensure
that PHI is not used or disclosed other than as provided by this Addendum or as
Required by Law. Business Associate shall implement administrative, physical and
technical safeguards that reasonably and appropriately protect the
confidentiality, integrity, and availability of any electronic PHI it creates,
receives, maintains, or transmits on behalf of Covered Entity.     5.   Minimum
Necessary. Business Associate shall attempt to ensure that all uses and
disclosures of PHI are subject to the principle of “minimum necessary use and
disclosure,” i.e., that only PHI that is the minimum necessary to accomplish the
intended purpose of the use, disclosure, or request is used or disclosed.     6.
  Disclosure to Agents and Subcontractors. If Business Associate discloses PHI
received from Covered Entity, or created or received by Business Associate on
behalf of Covered Entity, to agents, including a subcontractor, Business
Associate shall require the agent or subcontractor to agree to the same
restrictions and conditions as apply to Business Associate under this Addendum.
Business Associate shall ensure that any agent, including a subcontractor,
agrees to implement reasonable and appropriate safeguards to protect the
confidentiality, integrity, and availability of the electronic PHI that it
creates, receives, maintains, or transmits on behalf of the Covered Entity.
Business Associate further expressly warrants that its agents or subcontractors
will be specifically advised of, and will be required to comply in all respects
with, the terms of this Addendum.     7.   Individual Rights Regarding
Designated Record Sets. If Business Associate maintains a Designated Record Set
on behalf of Covered Entity Business Associate agrees as follows:

  (a)   Individual Right to Copy or Inspection. Business Associate agrees that
if it maintains a Designated Record Set for Covered Entity that is not
maintained by Covered Entity, it will permit an Individual to inspect or copy
PHI about the Individual in that set as directed by Covered Entity to meet the
requirements of 45 C.F.R. § 164.524. Under the Privacy Rule, Covered Entity is
required to take action on such requests as soon as possible, but not later than
30 days following receipt of the request. Business Associate agrees to make
reasonable efforts to assist Covered Entity in meeting this deadline. The
information shall be provided in the form or format requested if it is readily
producible in such form or format; or in summary, if the Individual has agreed
in advance to accept the information in summary form. A reasonable, cost-based
fee for copying health information may be charged. If Covered Entity maintains
the requested records, Covered Entity, rather than Business Associate shall
permit access according to its policies and procedures implementing the Privacy
Rule.     (b)   Individual Right to Amendment. Business Associate agrees, if it
maintains PHI in a Designated Record Set, to make amendments to PHI at the
request and direction of Covered Entity pursuant to 45 C.F.R. 164.526. If
Business Associate maintains a record in a Designated Record Set that is not
also maintained by Covered Entity, Business Associate agrees that it will
accommodate an Individual’s request to amend PHI only in conjunction with a
determination by Covered Entity that the amendment is appropriate according to
45 C.F.R. § 164.526.

 



--------------------------------------------------------------------------------



 



  (c)   Accounting of Disclosures. Business Associate agrees to maintain
documentation of the information required to provide an accounting of
disclosures of PHI in accordance with 45 C.F.R. § 164.528, and to make this
information available to Covered Entity within a reasonable period of time
following Covered Entity’s request, in order to allow Covered Entity to respond
to an Individual’s request for accounting of disclosures. Under the Privacy
Rule, Covered Entity is required to take action on such requests as soon as
possible but not later than 60 days following receipt of the request. Business
Associate agrees to use its best efforts to assist Covered Entity in meeting
this deadline. Such accounting must be provided without cost to the individual
or Covered Entity if it is the first accounting requested by an individual
within any 12 month period; however, a reasonable, cost-based fee may be charged
for subsequent accountings if Business Associate informs the individual in
advance of the fee and is afforded an opportunity to withdraw or modify the
request. Such accounting is limited to disclosures that were made in the six
(6) years prior to the request (not including disclosures prior to the
compliance date of the Effective Date) and shall be provided for as long as
Business Associate maintains the PHI.

  8.   Internal Practices, Policies and Procedures. Except as otherwise
specified herein, Business Associate shall make available its internal
practices, policies and procedures relating to the use and disclosure of PHI,
received from or on behalf of Covered Entity to the Secretary or his or her
agents for the purpose of determining Covered Entity’s compliance with the HIPAA
Rules, or any other health oversight agency, or to Covered Entity. Records
requested that are not protected by an applicable legal privilege will be made
available in the time and manner specified by Covered Entity or the Secretary.  
  9.   Notice of Privacy Practices. Business Associate shall abide by the
limitations of Covered Entity’s Notice of which it has knowledge. Any use or
disclosure permitted by this Addendum may be amended by changes to Covered
Entity’s Notice; provided, however, that the amended Notice shall not affect
permitted uses and disclosures on which Business Associate relied prior to
receiving notice of such amended Notice.     10.   Withdrawal of Authorization.
If the use or disclosure of PHI in this Addendum is based upon an Individual’s
specific authorization for the use or disclosure of his or her PHI, and the
Individual revokes such authorization, the effective date of such authorization
has expired, or such authorization is found to be defective in any manner that
renders it invalid, Business Associate shall, if it has notice of such
revocation, expiration, or invalidity, cease the use and disclosure of the
Individual’s PHI except to the extent it has relied on such use or disclosure,
or if an exception under the Privacy Rule expressly applies.     11.   Knowledge
of HIPAA Rules. Business Associate agrees to review and understand the HIPAA
Rules as it applies to Business Associate, and to comply with the applicable
requirements of the HIPAA Rule, as well as any applicable amendments.     12.  
Security Incident. Business Associate agrees to promptly report to the Covered
Entity any security incident of which Business Associate becomes aware. The
parties acknowledge and agree that this section constitutes notice by Business
Associate to Covered Entity of the ongoing existence and occurrence of attempted
but Unsuccessful Security Incidents (as defined below) for which no additional
notice to Covered Entity shall be required. “Unsuccessful Security Incidents”
shall include, but not be limited to, pings and other broadcast attacks on
Business Associate’s firewall, port scans, unsuccessful long-on attempts,
denials of service and any combination of the above, so long as no such incident
results in unauthorized access, use or disclosure of Covered Entity’s electronic
PHI.

E.   Term and Termination.

  1.   Term. This Addendum shall be effective as of the Effective Date and shall
terminate upon the earlier of (a) termination of the Agreement, or
(b) termination as set forth below.     2.   Termination for Breach. If Business
Associate breaches any provision in this Addendum, Covered Entity may, at its
option, request records of Business Associate related to its use and disclosure
of PHI, require Business Associate to submit to monitoring and reporting, and
such other conditions as Covered Entity may determine is necessary to ensure
compliance with this Addendum, or Covered Entity may terminate this Addendum on
a date specified by Covered Entity, but in no event earlier than thirty
(30) days after written notice from Covered Entity of such breach to Business
Associate, and Business Associate failing to cure such breach during such thirty
(30) day period.     3.   Effect of Termination. Upon termination of this
Addendum for any reason, Business Associate agrees to return or destroy all PHI
received from Covered Entity, or created or received by Business Associate on
behalf of Covered Entity, maintained by Business Associate in any form. If
Business Associate determines that the return or destruction of PHI is not
feasible, Business Associate shall inform Covered Entity in writing of the
reason thereof, and shall agree to extend the protections of this Addendum to
such PHI and limit further uses and disclosures of the PHI to those purposes
that make the return or destruction of the PHI not feasible for so long as
Business Associate retains the PHI.

F.   Miscellaneous.

  1.   Mitigation. If Business Associate violates this Addendum or either of the
HIPAA Rules, Business Associate agrees, to the extent practicable, to mitigate
any damage caused by such breach.     2.   Rights of Proprietary Information.
Covered Entity retains any and all rights to the proprietary information,
confidential information, and PHI it releases to Business Associate.

 



--------------------------------------------------------------------------------



 



  3.   Survival. The respective rights and obligations of Business Associate
under Section E.3 of this Addendum shall survive the termination of this
Addendum.     4.   Notices. Any notices pertaining to this Addendum shall be
given in writing and shall be deemed duly given when personally delivered to a
Party or a Party’s authorized representative as listed below or sent by means of
a reputable overnight carrier, or sent by means of certified mail, return
receipt requested, postage prepaid. A notice sent by certified mail shall be
deemed given on the date of receipt or refusal of receipt. All notices shall be
addressed to the appropriate Party as follows:

If to Covered Entity:
                                                            
Community Health Systems Professional Services Corporation
4000 Meridian Boulevard
Franklin, TN 37067
Attn: Legal Department
If to Business Associate:
                                                            
Spheris Operations LLC
9009 Carothers Parkway, Suite C-3
Franklin, TN 37067
Attn: Legal Department

  5.   Amendments. This Addendum may not be changed or modified in any manner
except by an instrument in writing signed by a duly authorized officer of each
of the Parties hereto. The Parties, however, agree to amend this Addendum from
time to time as necessary, in order to allow Covered Entity’s to comply with the
requirements of the HIPAA Rules.     6.   Choice of Law. This Addendum and the
rights and the obligations of the Parties hereunder shall be governed by and
construed under the laws of the State set forth in the Agreement.     7.  
Assignment of Rights and Delegation of Duties. This Addendum is binding upon and
inures to the benefit of the Parties hereto and their respective successors and
permitted assigns. However, neither Party may assign any of its rights or
delegate any of its obligations under this Addendum without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed. Notwithstanding any provisions to the contrary, however, Covered Entity
retains the right to assign or delegate any of its rights or obligations
hereunder to any of its wholly owned subsidiaries, affiliates or successor
companies. Assignments made in violation of this provision are null and void.  
  8.   Nature of Addendum. Nothing in this Addendum shall be construed to create
(i) a partnership, joint venture or other joint business relationship between
the Parties or any of their affiliates, (ii) any fiduciary duty owed by one
Party to another Party or any of its affiliates, or (iii) a relationship of
employer and employee between the Parties.     9.   No Waiver. Failure or delay
on the part of either Party to exercise any right, power, privilege or remedy
hereunder shall not constitute a waiver thereof. No provision of this Addendum
may be waived by either Party except by a writing signed by an authorized
representative of the Party making the waiver.     10.   Equitable Relief. Any
disclosure or misappropriation of PHI by Business Associate in violation of this
Addendum will cause Covered Entity irreparable harm, the amount of which may be
difficult to ascertain. Business Associate therefore agrees that Covered Entity
shall have the right to apply to a court of competent jurisdiction for specific
performance and/or an order restraining and enjoining Business Associate from
any such further disclosure or breach and for such other relief as Covered
Entity shall deem appropriate. Such rights are in addition to any other remedies
available to Covered Entity at law or in equity. Business Associate expressly
waives the defense that a remedy in damages will be adequate, and further waives
any requirement in an action for specific performance or injunction for the
posting of a bond by Covered Entity.

  11.   Severability. The provisions of this Addendum shall be severable, and if
any provision of this Addendum shall be held or declared to be illegal, invalid
or unenforceable, the remainder of this Addendum shall continue in full force
and effect as though such illegal, invalid or unenforceable provision had not
been contained herein.     12.   No Third Party Beneficiaries. Nothing in this
Addendum shall be considered or construed as conferring any right or benefit on
a person not party to this Addendum nor imposing any obligations on either Party
hereto to persons not a party to this Addendum.     13.   Headings. The
descriptive headings of the articles, sections, subsections, exhibits and
schedules of this Addendum are inserted for convenience only, do not constitute
a part of this Addendum and shall not affect in any way the meaning or
interpretation of this Addendum.     14.   Entire Agreement. This Addendum and
the Agreement, together with all Exhibits, Riders and amendments, if applicable,
which are fully completed and signed by authorized persons on behalf of both
Parties from time to time while this Addendum is in effect, constitutes the
entire agreement between the Parties hereto with respect to the subject matter
hereof and supersedes all previous written or oral understandings, agreements,
negotiations, commitments, and any other writing and communication by or between
the Parties with respect to the subject matter hereof. In the event of any
inconsistencies between any provisions of this Addendum in any provisions of the
Exhibits, Riders, or amendments, the provisions of this Addendum shall control.

 



--------------------------------------------------------------------------------



 



  15.   Interpretation. Any ambiguity in this Addendum shall be resolved in
favor of a meaning that permits Covered Entity to comply with the HIPAA Rules
and any applicable state confidentiality laws. The provisions of this Addendum
shall prevail over the provisions of any other agreement that exists between the
Parties that may conflict with, or appear inconsistent with, any provision of
this Addendum or the HIPAA Rules.     16.   Regulatory References. A citation in
this Addendum to the Code of Federal Regulations shall mean the cited section as
that section may be amended from time to time.

                              Agreed to:                    
 
                            Business associate       Covered entity    
 
                            By:   /s/ Russell G. Adkins       By:    /s/ Kenneth
D. Hawkins                      
 
      (Authorized Signature)               (Authorized Signature)    
 
  Name:   Russell G. Adkins           Name:   Kenneth D. Hawkins    
 
        (Type or Print)              
 
(Type or Print)    
 
  Title:   Vice President; Secretary           Title:   Senior Vice President,
Acquisitions & Development       Date: October 3, 2008       Date: October 3,
2008    
 
                 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to
AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES
PARTICIPATING FACILITIES
Abilene Regional Medical Center
Affinity Medical Center — Doctor’s Campus/ Massillon Campus
Alta Vista Regional Hospital
Barstow Community Hospital
Bedford County Medical Center
Berwick Hospital Center
Big Bend Regional Medical Center
Bluffton Regional Medical Center
Brandywine Hospital
Brownwood Regional Medical Center
Byrd Regional Hospital
Carlsbad Medical Center
Carolinas Hospital System
Cedar Park Regional Medical Center
Cherokee Medical Center
Chesterfield General Hospital
Chestnut Hill Hospital
Claremore Regional Hospital
Cleveland Regional Medical Center
College Station Medical Center
Crestwood Medical Center
Crossroads Community Hospital
Deaconess Hospital
Dekalb Regional Medical Center
DeTar Hospital — Navarro/North
Dukes Memorial Hospital
Dupont Hospital
Dyersburg Regional Medical Center
Eastern New Mexico Medical Center
Easton Hospital
Evanston Regional Hospital
Fallbrook Hospital
Fannin Regional Hospital
Flowers Hospital
Forrest City Medical Center
Gadsden Regional Medical Center
Galesburg Cottage Hospital
Gateway Health System
Gateway Regional Medical Center
Greenbrier Valley Medical Center
Harris Hospital
Haywood Park Community Hospital
Heartland Regional Medical Center
Helena Regional Medical Center
Henderson County Community
Hill Regional Hospital
Jennersville Regional Hospital
Kentucky River Medical Center
Kosciusko Community Hospital
L.V. Stabler Memorial Hospital
Lake Granbury Medical Center
Lake Wales Medical Center
Lakeway Regional Hospital
Laredo Medical Center
Lea Regional Medical Center
Lock Haven Hospital
Longview Regional Medical Center
Lutheran Hospital of Indiana
Marlboro Park Hospital
Martin General Hospital
Mary Black Health System
Mat-Su Regional Medical Center
McKenzie Regional Hospital
McKenzie-Williamette Medical Center
McNairy Regional Hospital
Medical Center Enterprise
Medical Center of South Arkansas
Memorial Hospital of Salem
Mesa View Regional Hospital
Mimbres Memorial Hospital
Moberly Regional Medical Center
Mountain View Regional Medical Center
Mountain West Medical Center
Navarro Regional Hospital
North Okaloosa Medical Center
Northeast Regional Medical Center
Northern Louisiana Medical Center
Northwest Medical Center — Oro Valley
Northwest Medical Center — Tucson
Northwest Medical Center- Springdale
Northwest Medical Center-Bentonville
Parkway Regional Hospital
Payson Regional Medical Center
Phoenixville Hospital
Plateau Medical Center
Ponca City Medical Center
Porter Health
Pottstown Memorial Medical Center
Presbyterian Hospital of Denton
Red Bud Regional Hospital
Regional Hospital of Jackson
Rehabilitation Hospital of Fort Wayne
River Region Health System
San Angelo Community Medical Center
Scenic Mountain Medical Center
SkyRidge Medical Center
South Baldwin Regional
South Texas Regional Medical
Southampton Memorial Hospital
SouthCrest Hospital
Southern Virginia Regional Medical Center
Southside Regional Medical Center
Springs Memorial Hospital
St. Joseph Hospital
Sunbury Community Hospital
Three Rivers Medical Center
Trinity Hospital of Augusta
Trinity Medical Center
Union County Hospital
Vista Medical Center East
Volunteer Community Hospital
Watsonville Comm. Hospital
Weatherford Regional Medical Center
Wesley Medical Center
Western Arizona Regional
Willow Creek Women’s Hospital
Women & Children’s Hospital
Woodland Heights Medical Center
Woodward Regional Hospital

 



--------------------------------------------------------------------------------



 



EXHIBIT F
to
AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES
CONVERSION SCHEDULE

                                          Spheris Must                        
Receive all                 Facility Identified   Projected   Information from  
              and Notified by   Project   CHS   Requirement   Projected S. No.  
Name of the facility   CHS Corporate   Kickoff   (Facility & Corporate)   Doc
Sign off   Go-Live
1
                       
2
                       
3
                       
4
                       
5
                       
6
                       
7
                       
8
                       
9
                       
10
                       
11
                       
12
                       
13
                       
14
                       
15
                       
16
                       
17
                       
18
                       
19
                       
20
                       
21
                       
22
                       
23
                       
24
                       
25
                       
26
                       
27
                       
28
                       
29
                       
30
                       
31
                       
32
                       
33
                       
34
                       
35
                       
36
                       
37
                       
38
                       
39
                       
40
                       
41
                       
42
                       
43
                       
44
                       
45
                       
46
                       
47
                       
48
                       
49
                       
50
                       
51
                       
52
                       
53
                       
54
                       
55
                       

Spheris Operations LLC — Confidential

 



--------------------------------------------------------------------------------



 



                                          Spheris Must                        
Receive all                 Facility Identified   Projected   Information from  
              and Notified by   Project   CHS   Requirement   Projected S. No.  
Name of the facility   CHS Corporate   Kickoff   (Facility & Corporate)   Doc
Sign off   Go-Live
56
                       
57
                       
58
                       
59
                       
60
                       
61
                       
62
                       
63
                       
64
                       
65
                       
66
                       
67
                       
68
                       
69
                       
70
                       
71
                       
72
                       
73
                       
74
                       
75
                       
76
                       
77
                       
78
                       
79
                       
80
                       
81
                       
82
                       
83
                       
84
                       
85
                       
86
                       
87
                       
88
                       
89
                       
90
                       
91
                       
92
                       
93
                       
94
                       
95
                       
96
                       
97
                       
98
                       
99
                       
100
                       
101
                       
102
                       
103
                       
104
                       
105
                       
106
                       
107
                       
108
                       
109
                       
110
                       
111
                       
112
                       

Spheris Operations LLC — Confidential

 



--------------------------------------------------------------------------------



 



EXHIBIT G
to
AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES
FACILITY ACKNOWLEDGEMENT

         
Facility Name: 
  (“Facility”)
 
    
 
       
Effective Date:
       
 
 
 
   
Address:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

         
Conversion Kick-off Date:
       
 
 
 
   

     Facility hereby acknowledges that, effective as the Effective Date stated
above, it will participate under that certain Agreement for Transcription Health
Information Processing Services Agreement by and between Community Health
Systems Professional Corporation and Spheris Operations LLC, dated October 3,
2008 (“Agreement”). The terms and conditions of the Agreement shall govern the
relationship between Facility and Spheris.
AGREED AND ACCEPTED:
FACILITY

          By:           Name:           Title:           Date:          

Spheris Operations LLC — Confidential

 



--------------------------------------------------------------------------------



 



EXHIBIT H
to
AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES
FACILITY ANNUAL VISUAL BLACK CHARACTER COUNT
[***]
[Four pages have been omitted and filed separately with
the U.S. Securities and Exchange Commission pursuant to
Spheris Inc.’s application requesting confidential treatment.]
Spheris Operations LLC — Confidential

 



--------------------------------------------------------------------------------



 



EXHIBIT I
to
AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES
IMPLEMENTATION PROCESS OVERVIEW
[***]
[Three pages have been omitted and filed separately with
the U.S. Securities and Exchange Commission pursuant to
Spheris Inc.’s application requesting confidential treatment.]
Spheris Operations LLC — Confidential

 



--------------------------------------------------------------------------------



 



EXHIBIT J
to
AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES
FORM OF REQUIREMENTS DOCUMENT — HIM
[***]
[Thirty-one pages have been omitted and filed separately with
the U.S. Securities and Exchange Commission pursuant to
Spheris Inc.’s application requesting confidential treatment.]
Spheris Operations LLC — Confidential

 



--------------------------------------------------------------------------------



 



EXHIBIT K
to
AGREEMENT FOR HEALTH INFORMATION PROCESSING SERVICES
FORM OF REQUIREMENTS DOCUMENT — RADIOLOGY
[***]
[Twenty-eight pages have been omitted and filed separately with
the U.S. Securities and Exchange Commission pursuant to
Spheris Inc.’s application requesting confidential treatment.]
Spheris Operations LLC — Confidential

 